Citation Nr: 1043067	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to February 
1982 and from May 1983 to May 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and a noncompensable rating for hypertension.  

The Veteran testified before the Board by videoconference from 
the RO in August 2010.   A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The Veteran contends that an initial compensable rating for 
hypertension is warranted because he has a history of high blood 
pressure treated with continuous medication.  To obtain a 
compensable rating, the Veteran must have systolic pressure 
predominantly 160 or more, or a history of, or current diastolic 
blood pressure predominantly 100 mm Hg or more, and require 
continuous medication.  

Service treatment records showed that the Veteran was diagnosed 
with hypertension and prescribed medication starting in 1993.  
Over a five day period in September 1993, sixteen measurements of 
the Veteran's diastolic blood pressure were between 94 and 106 
mmHg with seven measurements of 100 mmHg or greater.  Examiners 
prescribe oral medication.  In January 1996, ten measurements of 
diastolic pressure over a five day period were between 78 and 90 
mmHg. Blood pressure noted on a January 2003 retirement physical 
examination was 137/85 mmHg.  

VA outpatient treatment records in July 2007 showed normal blood 
pressure without the use of medication.  In June 2008, a VA 
clinician noted the Veteran's report that he did not take 
medication.  The clinician measured diastolic blood pressure 
between 88 and 94 mmHg.  Two weeks later, the Veteran sought VA 
primary care because his home blood pressure measurements were 
high.  A VA physician noted blood pressure as 146/98 mmHg and 
prescribed oral medication.  One month later, the physician noted 
blood pressure as 122/77 mmHg and that the hypertension was under 
good control.   No further VA treatment records are in the claims 
file. 

In an April 2009 letter, the physician noted that he continued to 
prescribe daily oral medication for hypertension.  In an August 
2010 Board hearing, the Veteran stated that he received all 
medical care at a VA facility and that the current records would 
show diastolic blood pressure predominantly 100 mmHg or more with 
the use of medication.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the Veteran that are dated from 
July 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care 
since July 2008 and associate any records 
received with the claims file. 

2.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development (to include 
examination) if indicated.  Readjudicate 
the claim for an initial compensable rating 
for hypertension.  If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.   

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2010).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


